Name: COMMISSION REGULATION (EC) No 840/97 of 12 May 1997 amending Regulation (EC) No 804/97 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: beverages and sugar;  trade policy;  cooperation policy
 Date Published: nan

 13 . 5 . 97 fENn Official Journal of the European Communities No L 121 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 840/97 of 12 May 1997 amending Regulation (EC) No 804/97 on the supply of white sugar as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION: Article 1 For lot A, points 20 and 25 of the Annex to Regulation (EC) No 804/97 are replaced by the following: '20 . Date of expiry of the period allowed for submission of tenders : 20 . 5 . 1997 (12 noon (Brussels time)) 25 . Refund payable on application by the successful tenderer (4): periodic refund applic ­ able to white sugar on 23 . 4 . 1997, fixed by Commission Regulation (EC) No 654/97 (OJ No L 100 , 17 . 4 . 1997, p. 3)'. Article 2 This Regulation shall enter into force on the day of its publication in- the Official Journal of the European Communities. Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 24 ( 1 ) (b) thereof, Whereas Commission Regulation (EC) No 804/97 (2) issued an invitation to tender for the supply, as food aid, of white sugar; whereas some of the conditions specified in the Annex to that Regulation should be altered, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 May 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 166, 5 . 7. 1996, p. 1 . (2) OJ No L 115, 3 . 5 . 1997, p. 10 .